Citation Nr: 0804749	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  04-32 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to a rating in excess of 50 percent for a 
generalized anxiety disorder with depressive features 
(hereinafter referred to as an "anxiety disorder").

2.	Entitlement to service connecting for gastroesophageal 
reflux disease (GERD) and hiatal hernia, also claimed as 
a reflux condition, as secondary to the veteran's 
service-connected anxiety disorder.

3.	Entitlement to service connecting for duodentitis, 
claimed as stomach ulcer and duodenal condition, as 
secondary to the veteran's service-connected anxiety 
disorder.

4.	Entitlement to service connection for erosive gastritis, 
as secondary to the veteran's service-connected anxiety 
disorder.

5.	Entitlement to service connection for asthma, as 
secondary to the veteran's service-connected anxiety 
disorder.
REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1954 to 
May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The Board notes that, after the RO issued its February 2007 
supplemental statement of the case (SSOC), the veteran 
submitted additional medical evidence without a waiver of 
initial RO review.  However, the recently received material 
is duplicative of that previously received and considered by 
the RO and, thus, a remand for an initial RO review is not 
warranted.  

In February 2008, the Board advanced the case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2007).

The issues of entitlement to service connection for GERD and 
hiatal hernia, also claimed as a reflux condition, 
duodentitis, claimed as a stomach ulcer and duodenal 
condition, erosive gastritis, and asthma, all claimed as due 
to the veteran's service-connected anxiety disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

The probative and competent medical evidence of record 
demonstrates that the veteran's service-connected anxiety 
disorder is manifested by persistent symptoms including sleep 
difficulty, depression, irritability, anxiety attacks, and 
feelings of hopelessness and worthlessness, and without 
evidence of suicidal or homicidal ideation or psychotic 
behavior, delusions or hallucinations, treated with 
prescribed medication and individual psychotherapy; 
schizophrenia has also been diagnosed.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for a generalized anxiety disorder with depressive features 
are not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code (DC) 9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In March and 
June 2006 letters, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  
Further, as the appellant's claim for an increased rating for 
his service-connected anxiety disorder is being denied, as 
set forth below, there can be no possibility of prejudice to 
him.  As set forth herein, no additional notice or 
development is indicated in the appellant's claim. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008). 

In an October 2003 letter issued prior to the December 2003 
rating decision, the RO informed the appellant of its duty to 
assist him in substantiating his claim under the VCAA and the 
effect of this duty upon him claim.  We therefore conclude 
that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  This also suggests that he 
and his representative have actual knowledge of the process 
and the evidence needed.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Here the Board notes the RO's 
efforts to obtain the veteran's records from the Social 
Security Administration (SSA), in response to his June 2004 
written request (a February 1977 SSA letter reflects the 
veteran's receipt of SSA disability benefits).  However, in a 
December 2005 response to the RO's inquiry, the SSA said that 
it no longer had the veteran's records.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

A review of the record reveals that service connection for a 
psychophysiologic gastrointestinal reaction was granted by 
the RO in a May 1956 rating decision that awarded a 30 
percent disability rating.  In August 1957, a 10 percent 
rating was assigned.  An August 1958 rating action awarded a 
30 percent rating for the veteran's disability, now 
characterized as a psychophysiological gastrointestinal and 
respiratory reaction.  A June 1963 rating decision 
characterized the veteran's disability as an anxiety 
reaction.  In February 1976, the RO awarded a 50 percent 
rating to the veteran's service-connected psychiatric 
disability, characterized as an anxiety neurosis with 
conversion features that was reduced to 30 percent in a 
February 1977 rating.  In August 1979, a 50 percent rating 
was granted for the veteran's anxiety neurosis. 

Further, a February 1981 rating decision awarded a 70 percent 
rating for the veteran's service-connected psychiatric 
disability that was characterized as anxiety neurosis with 
simple "fobia" (phobia?).  In May 1983, the RO assigned a 
50 percent rating for the veteran's generalized anxiety 
disorder.  The November 2003 rating decision on appeal 
characterized the veteran's psychiatric disorder as a 
generalized anxiety disorder with depressive features 
(previously rated as a psychophysiologic gastrointestinal and 
respiratory reaction).

In September 2003, the RO received the veteran's current 
claim for an increased rating for his service-connected 
anxiety disorder.  The RO obtained records, dated from August 
1977 to November 2003, from E.R.J.O., M.D., the veteran's 
fee-based treating psychiatrist.

A November 2003 record from Dr. O. indicates that the veteran 
was regularly seen, approximately once a month, since April 
2002.  The veteran's diagnoses included undifferentiated type 
schizophrenia.  Dr. O. reported that the veteran continued to 
be depressed and irritable with feelings of hopelessness and 
worthlessness.  The veteran had a poor capacity for 
establishing and maintaining interpersonal relationships and 
complained of insomnia and nightmares with tendencies towards 
isolation.  His prognosis was considered poor.  Recommended 
treatment included pharmacotherapy and individual 
psychotherapy.

In November 2003, the veteran, who was 74 years old, 
underwent VA examination.  According to the examination 
report, the examiner reviewed the veteran's medical records.  
It was noted that Dr. O., the private psychiatrist, currently 
treated the veteran with prescribed medication.  The veteran 
lived with his third wife, said he did not recall his address 
or telephone number, and depended on his wife to do 
everything.  He said he heard voices that ordered him around 
and did not allow him to do anything.  He said that he did 
not own his mind and could not do what he wanted to do.  The 
veteran complained of shaking and sweating and said he had 
gastric problems for years.  

On examination, the veteran was clean and adequately dressed 
and groomed.  He was alert but claimed not to recall 
anything.  His behavior and complaint were described as 
clearly voluntary and exaggerated and did not correspond to 
his physical condition, educational achievement, "labral" 
achievements, and social activities.  He was focused on his 
claim for a gastric disorder since service.  The veteran was 
not suicidal or homicidal.  His insight and judgment appeared 
impaired.  He exhibited fair impulse control.  The examiner 
noted that after the evaluation, the veteran read a 2507 Form 
given to him by a clerk, and was very focused and 
concentrated on reading the document that did not correspond 
to the behavior exhibited during the evaluation.  There was 
no impairment of thought processes or communications 
described.  There were no delusions or hallucinations 
considered to be present, although the veteran complained of 
hearing voices.  No inappropriate behavior was described.  
The veteran was able to do all his personal activities and 
keep his personal hygiene, although he alleged depending on 
his wife for everything.  He was oriented, although he 
complained of not remembering anything.  He complained of 
being anxious and sweating.

The Axis I diagnosis was generalized anxiety disorder with 
depressive features and a score of 70 was assigned on the 
Global Assessment of Functioning (GAF) scale.  The VA 
examiner commented that the veteran's medical records 
reflected multiple psychiatric diagnoses that included 
schizophrenia, anxiety, gastrointestinal reactions, and 
depression.  The examiner said that the veteran's voluntary, 
exaggerated, and inadequate behavior during the VA evaluation 
was described on multiple previous evaluations.  His 
presentation and behavior were considered to be voluntary 
with secondary gain intentions.  The veteran's current 
treatment records did not describe the behavior observed 
during the current evaluation.

In July 2005, the veteran underwent another VA examination.  
According to the examination report, the veteran reported 
that he was regularly treated by a private fee-based 
psychiatrist for over 20 years who prescribed Xanax.  He said 
he had not worked in over 25 years and received SSA 
disability benefits.  The veteran was married to his third 
wife for 17 years and they had no children.  He had 4 
children from his previous marriages who lived in the United 
States.  The veteran subjectively complained that in the last 
year, he felt anxiety, with anxiety episodes without apparent 
reason, with restlessness, tension, an inability to 
concentrate, with loss of interest in sex, insomnia, and 
irritability.  He also complained of being excessively 
anxious and worried about all kinds of things and all kinds 
of problems.

On examination, the veteran was noted to be well-developed 
and well-nourished.  He was appropriately dressed and 
cooperative with adequate hygiene.  The veteran was 
spontaneous and established eye contact with the examiner.  
He was alert and in contact with reality.  There was no 
evidence of psychomotor retardation or agitation.  There were 
no tics, tremors, or abnormal involuntary movements.  The 
veteran's thought process was coherent and logical.  There 
was no looseness of association and no evidence of 
disorganized speech.  There was no evidence of delusions and 
hallucinations.  The veteran had no phobias, obsessions, 
panic attacks, and suicidal ideas.  He reported anxiety 
episodes without apparent reasons.  His mood was anxious and 
irritable.  His affect was broad and appropriate.  He was 
oriented and his memory was intact.  His abstraction capacity 
was normal and his judgment and insight were fair.  The 
examiner noted that the signs and symtoms described above 
seriously interfered with the veteran's employment and social 
functioning.  The veteran's thought process and concentration 
were not impaired.  There was no evidence of inappropriate 
behavior.  The veteran was able to maintain basic activities 
of daily living.  The Axis I diagnosis was generalized 
anxiety disorder.  A GAF score of 50 was assigned.

III.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected anxiety disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Under the current schedular criteria, DC 9400 (for a 
generalized anxiety disorder), 38 C.F.R. § 4.130, the 
condition is evaluated under the general rating formula used 
to rate psychiatric disabilities other than eating disorders.  
A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9400.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for the veteran's anxiety disorder.  See Mittleider at 182.  
See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels.).

The probative and objective medical evidence of record 
reflects that the veteran's service-connected anxiety 
disorder has been characterized, primarily, by anxiety, 
insomnia, irritability, disturbed sleep, depression, and 
feelings of hopelessness and worthlessness.  These symptoms 
are reflective of occupational and social impairment with no 
more than reduced reliability and productivity, the level of 
impairment contemplated in the currently assigned 50 percent 
disability rating.

At no point since he filed his claim for an increased rating 
in September 2003, has the veteran's service-connected 
anxiety disorder met the criteria for at least the next 
higher, 70 percent, rating.  As noted above, the 70 percent 
rating is warranted for occupational and social impairment 
with deficiencies in most areas, due to certain symptoms.  
However, the Board notes that the veteran has not been found 
to have obsessional rituals, intermittently illogical, 
obscure, or irrelevant speech, near continuous panic or 
depression that affects his ability to function 
independently, impaired impulse control, or other symptoms 
that are characteristic of the 70 percent rating.  The 
evidence of record is totally devoid of any report of 
obsessional behavior, illogical speech, or irrelevant speech 
such as to warrant a 70 percent evaluation for the service-
connected anxiety disorder.

The Board would point out that there is no indication of 
diagnosed psychiatric impairment to warrant a 70 percent 
rating under the current schedular regulations. The 2005 VA 
examiner described the veteran as cooperative and the 2003 
and 2005 VA examiners both described him as oriented.  In 
November 2003, the VA examiner assigned a GAF score of 70 and 
noted that the veteran denied suicidal or homicidal intent, 
but reported hearing voices, and that the veteran's thought 
processes and communications were not impaired. The examiner 
said the veteran's insight and judgment appeared impaired but 
he exhibited fair impulse control, and opined that the 
veteran's behavior and presentation were voluntary with 
secondary gain intentions.  In July 2005, the VA examiner 
assigned a GAF score of 50, and noted that the veteran's mood 
was anxious and irritable but his affect was broad and 
appropriate, with an intact memory, and fair judgment and 
insight.  The veteran had no phobias, obsessions, panic 
attacks or suicidal ideas, and there was no evidence of 
delusions and hallucinations and no looseness of association 
or evidence of disorganized speech.

Significantly, moreover, the VA fee-based treatment records 
and examination reports note that the veteran was neat and 
clean, alert, oriented, his thought process was logical, and 
his thought content was free from delusions and 
hallucinations.  Such findings barely meet the criteria for a 
50 percent rating under Diagnostic Code 9400.

The Board also points out that the GAF scores assigned during 
the veteran's appeal, provide no basis for assignment of a 
higher disability rating for his service-connected anxiety 
disorder.  According to the 4th Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF score is a scale 
reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned). See 38 
C.F.R. § 4.126(a).  GAF scores between 41 and 50 reflect 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  A GAF score of 51 to 60 
indicates moderate symptoms, e.g., flattened affect, 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social, occupational or school functioning; 
e.g., having few friends or having conflicts with peers or 
co-workers.  A GAF score of 61 to 70 reflects some mild 
symptoms, such as depressed mood and mild insomnia, or some 
difficulty in social occupational, or school functioning.

The veteran's GAF scores during the course of the appeal 
ranged from a high of 70 (in November 2003) to a low of 50 
(in July 2005).  Although the veteran's GAF scores fluctuated 
during the appeal period, based on the above GAF scores, his 
anxiety symptoms are properly compensated by the 50 percent 
rating currently assigned.

The collective objective findings of the November 2003 and 
July 2005 VA examinations, and fee-based psychiatric records, 
to include essentially normal speech and that the veteran was 
oriented, well groomed, and neatly dressed, are barely 
representative of pertinent disability warranting a 50 
percent rating under the current rating criteria.  Given the 
foregoing observations, the Board finds that, under the 
above-cited criteria, the preponderance of the evidence is 
against a rating in excess of 50 percent for the veteran's 
service-connected anxiety disorder  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.130, DC 9411.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt. 38 U.S.C.A. § 5107(b).

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his service-connected anxiety disorder.  
There is no objective evidence revealing that his condition 
caused marked interference with employment, e.g., employers' 
statements or sick leave records, beyond that already 
contemplated by the schedular rating criteria.  

Consequently, while the veteran's anxiety disability may well 
cause some impairment in his daily activities, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Thus, based on the 
record, the Board finds that the currently assigned 50 
schedular rating under 38 C.F.R. § 4.130, DC 9400, adequately 
addresses, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected anxiety disorder.  See 38 C.F.R. § 4.1; Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  Therefore, in the absence of 
such factors, the criteria for submission for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) have not been 
met.


ORDER

A rating in excess of 50 percent for a generalized anxiety 
disorder with depressive features is denied.


REMAND

The veteran also seeks service connection for GERD and hiatal 
hernia, also claimed as a reflux condition, duodentitis, 
claimed as a stomach ulcer and duodenal condition, erosive 
gastritis, and asthma, all as due to his service-connected 
anxiety disorder.  In written statements in support of his 
claim he said he was treated at the VA medical center (VAMC) 
in New York as well as in San Juan.

A June 1959 VA medical record reflects the veteran's 
treatment for bronchial asthma in June 1959 and the more 
recent VA outpatient records, dated in September 2004, show 
treatment for the same disorder.  It is noted that the 
initial grant of service connection for a psychiatric 
disorder also include gastrointestinal and breathing 
symptoms.

A January 2003 VA outpatient record reflects the veteran's 
complaints of persistent epigastric dyspepsia that he said 
worsened when he was anxious.  It was noted that results of 
an endoscopy performed in September 2002 showed erosive 
gastritis, a small hiatal hernia, and duodentitis.

In his September 2003 claim, and in a November 2003 written 
statement, the veteran said his asthma was caused by his 
gastrointestinal disorder.

In November 2003, a VA examiner said she reviewed the 
veteran's records that showed a history of asthma documented 
since 1983 (it is unclear if the examiner reviewed the 
veteran's earlier medical records).  The examiner diagnosed 
asthma and opined that the veteran's asthma was not due to 
his service-connected anxiety disorder.  In another 
examination report, this examiner, and a psychiatric 
examiner, opined that the veteran's gastrointestinal 
symptomatology was not related to his service-connected 
anxiety disorder.  

However, in a July 2004 signed statement, L.R.G.C., M.D., a 
gastroenterologist, assessed the veteran with hiatal hernia 
and gastritis, and a neuropsychiatric condition that worsened 
his gastrointestinal condition related to stress component.

As noted above, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service- 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  See 38 C.F.R. § 3.310(b).

In light of Dr. C.'s opinion, the Board believes that it 
would be helpful for the veteran to be examined by a 
gastroenterologist to determine the etiology of his claimed 
gastrointestinal disorders, including whether any disorder is 
worsened by his service-connected anxiety disorder.  Given 
the veteran's contentions, and the Board's actions herein, 
due process warrants that further consideration of the 
veteran's claim for service connection for asthma should be 
deferred until the development requested below is completed.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all medical 
records regarding the veteran's treatment 
at the VAMC in New York, to the extent not 
currently on file, and any additional VA 
medical records regarding the veteran's 
treatment for the period from September 
2005 to the present, and any additional 
private or fee-based records identified by 
the veteran.  If any records are 
unavailable, a note to that effect should 
be placed in the claims file, and the 
veteran and his representative so notified 
in writing.

2.  Then, the veteran should be scheduled 
for a VA examination performed by a 
physician, preferably a gastroenterologist 
who has not previously examined him, to 
determine the gastrointestinal findings 
and the etiology of any gastrointestinal 
disorder(s) found to be present.  A 
complete history of the claimed 
gastrointestinal disorder(s) should be 
obtained from the veteran and review of 
the claims folder.  All indicated tests 
and studies should be completed and all 
clinical findings reported in detail.  
Based on a review of the claims files, and 
the examination findings, the examiner is 
requested to address the following.

a)  The examiner should identify all 
currently present gastrointestinal 
disorders, to include whether it is 
related to a psychiatric disorder.

b)  For each such gastrointestinal 
disorder identified, the physician 
should proffer an opinion, with 
supporting analysis, as to the 
likelihood that any diagnosed 
gastrointestinal disorder was caused 
by, or aggravated by, the veteran's 
service-connected generalized anxiety 
disorder with depressive features.  The 
degree of gastrointestinal disorder(s) 
that would not be present but for the 
service-connected anxiety disability 
should be identified.

c)  The examiner is also requested to 
render an opinion as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that any currently diagnosed 
gastrointestinal disorder is 
permanently aggravated by the veteran's 
service-connected anxiety disability or 
whether such a relationship is unlikely 
(i.e., less than a 50-50 probability).  
The examiner should be advised that 
aggravation is defined, for legal 
purposes, as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

d)  A rationale should be provided for 
all opinions expressed.  In rendering 
an opinion, the VA examiner is 
particularly requested to address the 
opinions expressed by the VA examiners 
who performed the November 20, 2003 
psychiatric and hiatal hernia 
examinations (to the effect that the 
veteran's current gastric and 
neuropyschiatric conditions were 
separate medical entities with 
different etiology and presentation - 
according to the psychiatric examiner; 
and to the effect that the veteran's 
four different gastrointestinal 
disorders were not related or due to 
his service-connected anxiety disorder 
-  according to the psychiatric 
examiner); and by Dr. L.R.G.C. on July 
19, 2004 (to the effect that the 
veteran had various diagnosed 
gastrointestinal disorders and that his 
neuropsychiatric condition worsened his 
gastrointestinal condition related to 
stress component).  The veteran's 
medical records must be made available 
for the examiner to review and the 
examination report should indicate 
whether the examiner reviewed the 
veteran's medical records.

3. Then, the veteran should be scheduled 
for a VA examination performed by a 
physician, preferably a pulmonologist who 
has not previously examined him, to 
determine the pulmonary findings and the 
etiology of any pulmonary disorder(s) 
found to be present.  A complete history 
of the claimed pulmonary disorder(s) 
should be obtained from the veteran and 
review of the claims folder.  All 
indicated tests and studies should be 
completed and all clinical findings 
reported in detail.  Based on a review of 
the claims files, and the examination 
findings, the examiner is requested to 
address the following.

a)  The examiner should identify all 
currently present pulmonary disorders, 
to include any related to psychiatric 
pathology.

b)  For each such pulmonary disorder 
identified, the physician should 
proffer an opinion, with supporting 
analysis, as to the likelihood that any 
diagnosed pulmonary disorder was caused 
by, or aggravated by, the veteran's 
service-connected generalized anxiety 
disorder with depressive features.  The 
degree of pulmonary disorder(s) that 
would not be present but for the 
service-connected anxiety disability 
should be identified.

c)  The examiner is also requested to 
render an opinion as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that any currently diagnosed pulmonary 
disorder is permanently aggravated by 
the veteran's service-connected anxiety 
disability or whether such a 
relationship is unlikely (i.e., less 
than a 50-50 probability).  The 
examiner should be advised that 
aggravation is defined, for legal 
purposes, as a worsening of the 
underlying condition versus a temporary 
flare-up of symptoms.

d)  The examiner is requested to render 
an opinion as to whether it is at least 
as likely as not that any currently 
diagnosed pulmonary disorder was caused 
or aggravated by the veteran's 
gastrointestinal disorder(s).  The 
degree of pulmonary disorder that would 
not be present but for the 
gastrointestinal disorder should be 
identified.

e)  A rationale should be provided for 
all opinions expressed.  In rendering 
an opinion, the VA examiner is 
particularly requested to address the 
opinion expressed by the VA examiner in 
November 2003 (to the effect that the 
veteran's asthma was not due to his 
service-connected anxiety disorder).  
The veteran's medical records must be 
made available for the examiner to 
review and the examination report 
should indicate whether the examiner 
reviewed the veteran's medical records.

NOTE: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but 
rather that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is as 
medically sound to find in 
favor of causation as it is 
to find against it.

4.  The veteran should be given adequate 
written notice of the date and place of 
any requested examination.  A copy of all 
notifications must be associated with the 
claims file. The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have an adverse effect on his claim.

5.  Then, the RO/AMC should readjudicate 
the veteran's claims for service 
connection for GERD and hiatal hernia, 
also claimed as a reflux condition, 
duodentitis, claimed as a stomach ulcer 
and duodenal condition, erosive gastritis, 
and asthma, all claimed as secondary to 
the veteran's service-connected 
generalized anxiety disorder with 
depressive features.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal since the February 2007 
SSOC.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


  




 Department of Veterans Affairs


